Exhibit 10.1

HOT TOPIC, INC.

1996 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

Adopted on June 14, 1996

Approved by Shareholders on July 9, 1996

Amended on February 18, 1998

Approved by Shareholders on May 27, 1998

Amended on February 24, 2000

Approved by Shareholders on June 28, 2000

Amended on March 17, 2005

Approved by Shareholders on June 15, 2005

Amended on March 23, 2007

Amended on June 10, 2008

Shares Subject to the Plan Automatically Adjusted on December 27, 1999,

December 27, 2000, February 6, 2002 and September 2, 2003.

 

1. PURPOSE.

(a) The purpose of the 1996 Non-Employee Directors’ Stock Option Plan (the
“Plan”) is to provide a means by which each director of Hot Topic, Inc. (the
“Company”) who is not otherwise at the time of grant an employee of or
consultant to the Company or of any Affiliate of the Company (each such person
being hereafter referred to as a “Non-Employee Director”) will be given an
opportunity to purchase stock of the Company.

(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).

(c) The Company, by means of the Plan, seeks to retain the services of persons
now serving as Non-Employee Directors of the Company, to secure and retain the
services of persons capable of serving in such capacity, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

 

1.



--------------------------------------------------------------------------------

2. ADMINISTRATION.

(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”), unless and until the Board delegates administration to a committee, as
provided in subparagraph 2(b).

(b) The Board may delegate administration of the Plan to a committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

3. SHARES SUBJECT TO THE PLAN.

(a) Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate seven hundred twenty thousand
(720,000) shares of the Company’s common stock. If any option granted under the
Plan shall for any reason expire or otherwise terminate without having been
exercised in full, the stock not purchased under such option shall again become
available for the Plan.

(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

 

4. ELIGIBILITY.

Options shall be granted only to Non-Employee Directors of the Company.

 

5. GRANTS.

(a) Each person who is elected or appointed for the first time to be a
Non-Employee Director shall automatically be granted, upon the date of his or
her initial election or appointment, an option to purchase ten thousand
(10,000) shares of common stock (an “Initial Grant”), provided however that in
the case of a new Non-Employee Chairman of the Board, such person shall
automatically be granted, upon the date of his or her initial election or
appointment, an option to purchase fifteen thousand (15,000) shares of common
stock.

(b) On the date of each annual meeting of shareholders, commencing with the 2000
annual meeting, each person who is then a Non-Employee Director shall
automatically be granted an option to purchase two thousand five hundred
(2,500) shares of common stock (an “Annual Grant”), provided however that in the
case of a Non-Employee Chairman of the Board, such person shall automatically be
granted, on each such annual meeting date, an option to purchase three thousand
seven hundred fifty (3,750) shares.

 

2.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Non-Employee Director shall not be entitled to
an Annual Grant if (i) such Non-Employee Director has served as a Non-Employee
Director for less than three (3) months, or (ii) such Non-Employee failed to
attend at least seventy five percent (75%) of the meetings (A) of the Board
which occurred while the Non-Employee Director was a member of the Board and
(B) of each committee of which such Non-Employee Director was a member.

(c) Non-Employee Directors may also be granted options to purchase shares in
amounts deemed appropriate by the Board of Directors.

 

6. OPTION PROVISIONS.

Each option shall be subject to the following terms and conditions:

(a) The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date (“Expiration Date”)
ten (10) years from the date of grant. If the optionee’s service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate terminates for any reason or for no reason, the option shall terminate
on the earlier of (i) the Expiration Date, or (ii) the date one hundred eighty
(180) days following the date of termination of such service (for the avoidance
of confusion, such one hundred eighty (180) day post-termination exercise period
shall apply to all options outstanding as of, and all options issued on or
after, June 10, 2008); provided however that if such termination of service is
due to the optionee’s death, the option shall terminate on the earlier of the
Expiration Date or twelve (12) months following the date of the optionee’s
death. In any and all circumstances, an option may be exercised following
termination of the optionee’s service as a Non-Employee Director or employee of
or consultant to the Company or any Affiliate only as to that number of shares
as to which it was exercisable as of the date of termination of all such service
under the provisions of subparagraph 6(e).

(b) The exercise price of each option shall be one hundred percent (100%) of the
fair market value of the stock subject to such option on the date such option is
granted.

(c) Payment of the exercise price of each option is due in full in cash upon any
exercise when the number of shares being purchased upon such exercise is less
than 100 shares; but when the number of shares being purchased upon an exercise
is 100 or more shares, the optionee may elect to make payment of the exercise
price under one of the following alternatives:

(i) Payment of the exercise price per share in cash at the time of exercise;

 

3.



--------------------------------------------------------------------------------

(ii) Provided that at the time of the exercise the Company’s common stock is
publicly traded and quoted regularly in The Wall Street Journal, payment by
delivery of shares of common stock of the Company already owned by the optionee,
held for the period required to avoid a charge to the Company’s reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interest, which common stock shall be valued at its fair market value
on the date preceding the date of exercise; or

(iii) Provided that at the time of the exercise the Company’s common stock is
publicly traded and quoted regularly in The Wall Street Journal, payment
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which results in the receipt of cash (or check) by the Company
either prior to the issuance of shares of the Company’s common stock or pursuant
to the terms of irrevocable instructions issued by the optionee prior to the
issuance of shares of the Company’s common stock.

(iv) Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) and 6(c)(iii) above.

(d) An option shall not be transferable except by will or by the laws of descent
and distribution, or pursuant to a domestic relations order, and shall be
exercisable during the lifetime of the person to whom the option is granted only
by such person (or by his guardian or legal representative) or transferee
pursuant to such an order. Notwithstanding the foregoing, the optionee may, by
delivering written notice to the Company in a form satisfactory to the Company,
designate a third party who, in the event of the death of the optionee, shall
thereafter be entitled to exercise the option.

(e) The option shall become exercisable in installments over a period of four
(4) years from the date of grant as follows: twenty-five percent (25%) shall be
exercisable commencing on the date one year after the date of grant of the
option and six and one-quarter percent (6.25%) shall be exercisable at the end
of each calendar quarter thereafter, provided that the optionee has, during the
entire period prior to such vesting date, continuously served as a Non-Employee
Director or employee of or consultant to the Company or any Affiliate of the
Company, whereupon such option shall become fully exercisable in accordance with
its terms with respect to that portion of the shares represented by that
installment.

(f) The Company may require any optionee, or any person to whom an option is
transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee’s knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then-currently-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii), as to any particular requirement, a determination is
made by

 

4.



--------------------------------------------------------------------------------

counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may require
any optionee to provide such other representations, written assurances or
information which the Company shall determine is necessary, desirable or
appropriate to comply with applicable securities laws as a condition of granting
an option to the optionee or permitting the optionee to exercise the option. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

(g) Notwithstanding anything to the contrary contained herein, an option may not
be exercised unless the shares issuable upon exercise of such option are then
registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

 

7. COVENANTS OF THE COMPANY.

(a) During the terms of the options granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such options.

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the options granted under the Plan;
provided however that this undertaking shall not require the Company to register
under the Securities Act either the Plan, any option granted under the Plan, or
any stock issued or issuable pursuant to any such option. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock upon exercise of such
options.

 

8. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.

 

5.



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

(a) Neither an optionee nor any person to whom an option is transferred under
subparagraph 6(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such option unless and
until such person has satisfied all requirements for exercise of the option
pursuant to its terms.

(b) Nothing in the Plan, or in any instrument executed pursuant thereto, shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate in any capacity or shall affect any right of the
Company, its Board or shareholders or any Affiliate to remove any Non-Employee
Director pursuant to the Company’s Bylaws and the provisions of the laws of the
Company’s state of incorporation.

(c) No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.

(d) In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.

(e) As used in this Plan, “fair market value” means, as of any date, the value
of the common stock of the Company determined as follows:

(i) If the common stock is listed on any established stock exchange, the fair
market value of a share of common stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported, and in each case
rounded up where necessary to the nearest whole cent) as quoted on such exchange
(or the exchange with the greatest volume of trading in common stock) on the
date of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
(or closing bid, if no sales were reported) for the common stock on the date of
determination, then the fair market value shall be the closing selling price (or
closing bid, if no sales were reported) on the last preceding date for which
such quotation exists.

(iii) In the absence of such listing for the common stock, the fair market value
shall be determined in good faith by the Board.

 

6.



--------------------------------------------------------------------------------

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) If any change is made in the stock subject to the Plan, or subject to any
option granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan and outstanding options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options. Such adjustments shall be made by the Board, the
determination of which shall be final, binding and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
“transaction not involving the receipt of consideration by the Company.”)

(b) In the event of: (1) a dissolution, liquidation, or sale of all or
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; (3) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (4) the acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or any Affiliate of the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors, then the time during which options outstanding under the Plan may be
exercised shall be accelerated prior to such event and the options terminated if
not exercised after such acceleration and at or prior to such event.

 

11. AMENDMENT OF THE PLAN.

(a) The Board at any time, and from time to time, may amend the Plan and/or some
or all outstanding options granted under the Plan. Except as provided in
paragraph 10 relating to adjustments upon changes in stock, no amendment shall
be effective unless approved by the shareholders of the Company within twelve
(12) months before or after the adoption of the amendment if such amendment
requires shareholder approval in order for the Plan to comply with the
requirements of Rule 16b-3 promulgated under the Exchange Act, Section 162(m) of
the Internal Revenue Code or any securities exchange requirements.

 

7.



--------------------------------------------------------------------------------

(b) Rights and obligations under any option granted before any amendment of the
Plan shall not be impaired by such amendment unless (i) the Company requests the
consent of the person to whom the option was granted and (ii) such person
consents in writing.

 

12. TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may suspend or terminate the Plan at any time. No options may be
granted under the Plan while the Plan is suspended or after it is terminated.

(b) Rights and obligations under any option granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the person to whom the option was granted.

(c) The Plan shall terminate upon the occurrence of any of the events described
in Section 10(b) above.

 

13. EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.

(a) The Plan shall become effective upon adoption by the Board of Directors,
subject to the condition subsequent that the Plan is approved by the
shareholders of the Company.

(b) No option granted under the Plan shall be exercised or exercisable unless
and until the condition of subparagraph 13(a) above has been met.

 

8.